                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

 PAUL ZONDO,                            Case No. CV 17-93-H-BMM-JTJ
             Plaintiff,
                                                 ORDER
       v.

 STATE OF MONTANA,

             Defendant.

      Upon the parties’ Joint Stipulation for Dismissal (Doc. 77),

      IT IS ORDERED: The joint stipulation is GRANTED. This matter is

DISMISSED.

      The Clerk of Court is directed to close this matter and enter judgment

pursuant to Rule 58 of the Federal Rules of Civil Procedure.

      DATED this 22nd day of October, 2019.




                                         1
